Dissenting Opinion.
Breaux, J.
The able and carefully prepared opinion of the court has not convinced me of the error of the judgment of the court a qua.
Before the sale of the property judicial mortgage creditors of the defendant, whose judgments were of record, filed separate petitions of intervention and third opposition, and obtained an order directing *193the sheriff to hold in his hands, ont of the proceeds of the sale, a sufficient sum to pay their judgments in full, and prayed, after allegations setting forth their claim, that the mortgage under which the property was sold be declared simulated, fraudulent and void, or to have been extinguished, and that their judgment be paid by privilege and preference out of the proceeds of the sale.
I do not controvert the facts stated in the opinion.
It does seem impossible, legally, in one proceeding, to sustain intervenors and third opponents’ contradictory positions not alternatively pleaded.
They seek to have the mortgage declared simulated, fraudulent, void, under which the property was sold, or to have been extinguished ; at the same time they pray to be paid out of the proceeds of the sale.
In other words, under part of the averments, there was no sale possible.
Under the remainder of the averments there was a sale, and they pray to be paid from the proceeds.
The authorities are that a third person in good faith acquires title although the sale be made under an invalid or extinguished mortgage.
Granted, this does not have the effect of lessening the force and effect of judicial allegations.
The intervenors and third opponents are bound by their allegations without regard as to whether there is a title or no.
As to them, in this suit, they are in the attitude of alleging that there was no mortgage and in consequence no sale.
And immediately after that there was a sale, and that they were entitled to the proceeds.
Whatever may be the effect of these allegations and what scope they should be given ultimately, I express no opinion.
Their effct and scope, I will state, however, with great respect, should be considered in other proceedings averring consistent causes of action.